DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 13, and 15-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (“Highly compressible 3D periodic graphene aerogel microlattices”, Nature Communications, 2015, pp. 1-8).
Considering Claims 12, 13, 18, 22:  Zhu et al. teaches a product comprising an aerogel having a honeycomb pattern where the honeycombs comprise channels that extend continuously along the entire length of the aerogel (Fig. 2(f)).
	Zhu et al. teaches that the channels are produced by a three dimensional printing process of the graphene ink that is used to prepare the graphene aerogel (pg. 2).  Zhu et al. does not teach that the inner channel corresponds to an outer wall of a three-dimensional printed template around which the aerogel was formed.  The instant claims do not require the presence of the template in the product, as shown by instant claim 13.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.  The final product would have the same structure if the aerogel is three-dimensionally printed into the desired shape, compared to a process where the aerogel is prepared on a three-dimensionally printed template, where the template is removed.  Both processes result in an aerogel with inner channels within the aerogel.  
Considering Claim 15:  Zhu et al. teaches the aerogel as being made from graphene, and teaches carbonization of the aerogel (Figure 1(c)).  
Considering Claim 16:  Zhu et al. teaches the aerogel forming material as comprising silica/a metal oxide (Figure 1; pg. 7).
Considering Claim 17, 20, and 21:  Zhu et al. teaches a non-uniform structure where the aerogel is printed into a distinct pattern, with areas having no aerogel included in the structure (Fig. 2).  The regions with aerogel having different densities from the regions without aerogel.
Considering Claims 19 and 24:  Zhu et al. teaches the channels as having lengths of greater than 1 micron (Fig. 2f, bar is 1 cm/10,000 microns).
Considering Claim 23:  Zhu et al. teaches an etching step (Figure 1), that results in a microporous structure to the aerogel (Figure 4(d)).  The microstructure would connect the macrochannels of the product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Highly compressible 3D periodic graphene aerogel microlattices”, Nature Communications, 2015, pp. 1-8) as applied to claim 12 above.
Considering Claim 25:  Zhu et al. teaches the product of claim 1 as shown above.
.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering Claim 14:  The prior art of record does not teach or suggest the claimed product where the template is present in the product with the aerogel.  The closest prior art is Zhu et al. (“Highly compressible 3D periodic graphene aerogel microlattices”, Nature Communications, 2015, pp. 1-8), discussed above.  Zhu et al. uses an alternative method that does not include the use of a template.  As such, it would not have been obvious to add a template to the product produced by Zhu et al.  Therefore, the claimed product including the template is non-obvious over Zhu et al.  

Response to Arguments
Applicant’s arguments with respect to claims 12-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767